Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 1 of 15 PageID #: 573




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 LERON EVERETT EASLEY-EL,                              )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )       No. 1:19-cv-03138-JRS-DML
                                                       )
 PAUL TALBOT,                                          )
 WEXFORD HEALTH SERVICES,                              )
 DUSHAN ZATECKY,                                       )
                                                       )
                                Defendants.            )


  ORDER GRANTING DEFENDANTS' JOINT MOTION FOR SUMMARY JUDGMENT

         Plaintiff LeRon Everett Easley-El, is an inmate of the Indiana Department of Correction

 ("IDOC"). He alleges that prison health care providers and administrators at Pendleton

 Correctional Facility ("Pendleton") refused to treat his vertigo by denying him a bottom bunk pass

 in violation of his constitutional rights.

         The defendants have moved for summary judgment, arguing that they were not deliberately

 indifferent to Mr. Easley-El's medical needs and that he was provided treatment consistent with

 Dr. Talbot's professional judgment. For the reasons explained below, the defendants' motion for

 summary judgment is GRANTED.

                                            I.
                                SUMMARY JUDGMENT STANDARD

         A motion for summary judgment asks the Court to find that the movant is entitled to

 judgment as a matter of law because there is no genuine dispute as to any material fact. See Fed.

 R. Civ. P. 56(a). A party must support any asserted disputed or undisputed fact by citing to specific

 portions of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 2 of 15 PageID #: 574




 A party may also support a fact by showing that the materials cited by an adverse party do not

 establish the absence or presence of a genuine dispute or that the adverse party cannot produce

 admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations

 must be made on personal knowledge, set out facts that would be admissible in evidence, and show

 that the affiant is competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly

 support a fact in opposition to a movant's factual assertion can result in the movant's fact being

 considered undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

         In deciding a motion for summary judgment, the only disputed facts that matter are material

 ones—those that might affect the outcome of the suit under the governing law. Williams v. Brooks,

 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.'" Daugherty

 v. Page, 906 F.3d 606, 609−10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 248 (1986)). The Court views the record in the light most favorable to the non-moving party

 and draws all reasonable inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d

 708, 717 (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary

 judgment because those tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827

 (7th Cir. 2014). The Court need only consider the cited materials and need not "scour the record"

 for evidence that is potentially relevant to the summary judgment motion. Grant v. Trustees of

 Indiana University, 870 F.3d 562, 573−74 (7th Cir. 2017) (quotation marks omitted); see also Fed.

 R. Civ. P. 56(c)(3).




                                                    2
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 3 of 15 PageID #: 575




                                              II.
                                     FACTUAL BACKGROUND

         Consistent with the summary judgment standard the following material facts, taken in the

 light most favorable to the plaintiff, are undisputed.

     A. Leron Easley-El

         Mr. Easley-El has vertigo and is currently prescribed and taking the prescription

 medication, Meclizine, for his reports of dizziness. Dkt. 49-3. at p. 16 (Easley-El Depo. Trans).

         He is currently housed in the L Dorm at Pendleton, which is an open dorm, and has been

 housed there for about three (3) years. Dkt. 49-3 at p. 11. In the L Dorm, Mr. Easley-El has the

 opportunity to participate in recreational time and participates almost every day. Additionally,

 Mr. Easley-El has had a job at Pendleton for almost one year and works five days per week.

 Mr. Easley- El has never missed work due to his feelings of dizziness. Id. at p. 12-13, 34.

         Mr. Easley-El testified that he is suing Dr. Talbot because he had a bottom bunk pass for

 his medical condition (vertigo) regularly renewed since 2015, 1 but then in April 2019, Dr. Talbot

 told Mr. Easley that he no longer met the criteria to receive a medical bottom bunk pass. Id. at p.

 17-18. Mr. Easley-El is suing Wexford of Indiana because it is Dr. Talbot's employer. Id. at p. 22.

         In July 2015, Mr. Easley-El fell from the top bunk where he was assigned. After that, he

 was assigned to a bottom bunk and has never been reassigned to a top bunk. Dkt. 49-3 at p. 21.

 Mr. Easley-El currently has a bottom bunk pass. Id. Mr. Easley-El is worried and anxious that he



 1
   For example, Mr. Easley-El was provided a three-month bottom bunk pass on July 1, 2015, Dkt. 52-1 at
 2; a six-month bottom bunk pass on August 21, 2015, id. at 3; a six-month bottom bunk pass on February
 10, 2016, id. at 4; a three-month bottom bunk pass on July 19, 2016, id. at 5; a six-month bottom bunk pass
 on December 16, 2016, id. at 6; a six-month bottom bunk pass on May 24, 2017, id. at 7; a six-month
 bottom bunk pass on June 20, 2017, id. at 8; a six-month bottom bunk pass on December 8, 2017, id. at 9;
 a six-month bottom bunk pass on July 5, 2018, id. at 10; a six-month bottom bunk pass on December 13,
 2018, id. at 11, a six-month bottom bunk pass on February 6, 2020, id. at 12; and a six-month bottom bunk
 pass on August 24, 2020, id. at 13.

                                                     3
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 4 of 15 PageID #: 576




 may be placed on a top-bunk again if he does not receive a permanent bottom bunk pass from the

 medical staff. Id. at p. 39.

         In March 2020, Mr. Easley-El fell out of a chair in his dorm but did not notify the medical

 staff or a custody officer about the fall. Other than the fall from the bunk in 2015 and the fall from

 the chair in 2020, Mr. Easley-El has had no other falls at Pendleton. Id. at p. 27-28.

         Mr. Easley-El believes he fits in the criteria for a bottom bunk pass because his periodic

 dizziness is similar to epilepsy or a seizure, two conditions that do qualify for a bottom bunk pass.

 Id. at p. 25 and 31. Mr. Easley-El admits that he has not been diagnosed with either epilepsy or a

 seizure disorder. Id. at p. 31-32.

     B. Dr. Paul Talbot, M.D.

         Paul Talbot, M.D. is a physician licensed to practice medicine in the State of Indiana.

 Dr. Talbot was employed as a physician by Wexford at Pendleton through November 2019.

 Dkt. 49-2 (Affidavit of Paul Talbot, M.D.) ⁋⁋ 1-2, 15.

         During his time as a treating physician at Pendleton, Dr. Talbot had an opportunity to see

 and treat Mr. Easley-El on several occasions. On December 8, 2017, Dr. Talbot met with

 Mr. Easley-El for a chronic care visit. Mr. Easley-El's chronic conditions were identified as

 hypertension, GERD, and scalp psoriasis. At this appointment, Mr. Easley-El's hypertension was

 stable, and his GERD was improving. Mr. Easley-El did not present with any chest pain, confusion,

 fatigue, headache, nausea, or vomiting. Mr. Easley-El also had good control of his scalp psoriasis

 with the use of the prescription coal-tar shampoo. Mr. Easley-El was on a number of additional

 medications at this appointment, including Lipitor, Cozaar, Norvasc, Pepcid, and Omeprazole.

 Dkt. 49-2 at ⁋ 5.

         On January 3, 2018, Dr. Talbot met with Mr. Easley-El to discuss Mr. Easley-El's



                                                   4
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 5 of 15 PageID #: 577




 commissary purchases, including sharp cheese, salsa, and tortilla chips. These purchases were

 considered abuses of the commissary based on Mr. Easley-El's medical conditions, and Dr. Talbot

 educated Mr. Easley-El on the importance of avoiding these types of foods and choosing a low-

 sodium diet. Id. at ⁋ 6.

        On September 28, 2018, Dr. Talbot met with Mr. Easley-El for a chronic care visit, where

 they discussed that Mr. Easley-El's hypertension diagnosis and management needed improvement.

 At that time, Mr. Easley-El was not taking his blood pressure medication as prescribed. Dr. Talbot

 increased Mr. Easley-El's dosage of Cozaar and educated him once again on the importance of

 compliance with all medications. Dr. Talbot further ordered that Mr. Easley-El's blood pressure be

 monitored each morning, and that he be placed on the Cardiac diet through December 2018. Id. at

 ⁋ 7.

        On December 13, 2018, Dr. Talbot met with Mr. Easley-El for a provider visit, where

 Mr. Easley-El requested a bottom bunk pass. Mr. Easley-El explained that he had been

 experiencing intermittent dizziness recently, but he was not experiencing it that day. Mr. Easley-

 El stated that he fell trying to get out of a top-bunk three years ago. Based on Dr. Talbot's review

 of the records, Mr. Easley-El had no documented falls since his reported fall from the top-bunk in

 2015. At the time of this appointment, Mr. Easley-El had been noncompliant with his hypertension

 medication. Based on Dr. Talbot's medical training and judgment, he concluded that the failure to

 take medication as prescribed could play a role in Mr. Easley-El's dizzy spells. Based on

 Dr. Talbot's assessment, he added Metoprolol 12.5mg twice daily, ordered that Mr. Easley-El

 follow-up with the medical clinic in one month to re-evaluate his blood pressure, and ordered a

 low-bunk pass for three months. Id. at ⁋ 8.




                                                  5
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 6 of 15 PageID #: 578




        On January 14, 2019, Dr. Talbot met with Mr. Easley-El as a follow-up to the December

 visit regarding his hypertension and compliance with medication. Mr. Easley-El claimed that he

 had been "doubling-up" on certain medications and was now taking a new blood pressure

 medication in the mornings. It appeared that Mr. Easley-El's hypertension was uncontrolled due

 to his continued medication noncompliance. Dr. Talbot increased his Metoprolol to 25 mg twice

 daily and advised Mr. Easley-El that he is to take the medication at two different times of the day,

 not take both doses together once per day. Mr. Easley-El did not report any concerns with dizziness

 during this appointment. Id. at ⁋ 10.

        On March 7, 2019, Dr. Talbot met with and evaluated Mr. Easley-El. Mr. Easley-El

 requested that his bottom bunk pass be renewed. Dr. Talbot believed that Mr. Easley-El's

 hypertension needed improvement and ordered that his blood pressure be monitored for a period

 of one month. Based on Dr. Talbot's assessment at the appointment, he did not believe that

 Mr. Easley-El met the criteria for a bottom bunk pass at this appointment, and thus did not order

 one for him. Id. at ⁋ 11. Relatedly, there is no evidence that Mr. Easley-El met the criteria for a

 bottom bunk pass during this appointment. Dkts. 49-1 at 26-29; 49-2 at 3. Mr. Easley-El has not

 provided any evidence that he had symptoms during the March 7, 2019, appointment that would

 have made him eligible for a bottom bunk pass.

        On March 21, 2019, during a chronic care visit, Dr. Talbot noted that Mr. Easley-El's

 hypertension still needed improvement and that he was still noncompliant with his medication.

 After counseling during the appointment, Mr. Easley-El asked for a second chance to make

 improvements with his medication. Dr. Talbot increased the dosage of Metoprolol. Mr. Easley-El

 did not have any issues with either GERD or scalp psoriasis as the medications for both were

 effective. Dkt. 49-2 at ⁋ 12.



                                                  6
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 7 of 15 PageID #: 579




         On August 21, 2019, Dr. Talbot again met with Mr. Easley-El regarding the issue of a

 bottom bunk pass. Dr. Talbot reviewed the criteria that is required in order to allow a bottom bunk

 pass, and further advised that Mr. Easley-El still does not meet the criteria. The formulary for a

 bottom bunk pass considers many factors, including any recent surgical interventions, major joint

 fusion, any documented actual seizure disorders, gross obesity, gross neurological dysfunction,

 fractures or sprains, temporary illnesses, prosthetic limbs, and being over age 60 with a medical

 need. Based on Dr. Talbot's assessment, he did not believe that Mr. Easley-El met any of the

 criteria to receive a bottom bunk pass. Mr. Easley-El's self-reported dizziness had not been

 observed by any member of the medical staff, nor were there any documented falls around the

 facility to support Mr. Easley-El's theory that he clinically required a bottom bunk pass. Id. at ⁋

 13.

         Mr. Easley-El continued to receive medical services at Pendleton up through the time of

 Dr. Talbot's departure from the facility in November 2019. While Dr. Talbot was Mr. Easley-El's

 treating physician, Mr. Easley-El did not have any documented falls at the facility nor any

 documented issue with being on a top-bunk (in fact, he was never moved to a top-bunk). None of

 Mr. Easley-El's chronic care conditions required that he have a bottom bunk pass during his

 incarceration. Dr. Talbot never observed Mr. Easley-El to be uneasy on his feet or witnessed any

 dizzy spells. Dr. Talbot did not observe any clinical indication that Mr. Easley-El required a bottom

 bunk pass after March 2018. Id. at ⁋ 15. Mr. Easley-El's noncompliance with medication may

 have played a role in the dizziness he reported he experienced from time to time, and Mr. Easley-

 El was educated on several occasions on the importance of taking medication as prescribed. Id. at

 ⁋ 16.




                                                  7
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 8 of 15 PageID #: 580




         C. Warden Dushan Zatecky

         In 2019, Mr. Zatecky was the warden at Pendleton. He is not a medical professional and has

 never personally provided Mr. Easley-El with medical care. Dkt. 49-3 at p. 47; dkt. 49-4 at ¶ 2.

 Instead, in 2018 and 2019, Mr. Easley-Els' medical care was provided by the employees of

 Defendant Wexford of Indiana, LLC, including Dr. Paul Talbot. Dkt. 49-4 at ¶ 5.

         In 2018 and 2019, the decision to order or not order a bottom bunk pass for Mr. Easley-El

 was made by Dr. Paul Talbot. Dkt. 49-4, ¶ 6. The decision to discontinue Mr. Easley-El's bottom

 bunk pass was not made by Mr. Zatecky. Id. at ¶ 8. Mr. Zatecky relies upon the medical

 professionals at Pendleton to make appropriate medical care decisions for Mr. Easley-El related to

 bottom bunk passes. Id. at ¶ 15. Mr. Zatecky did not intend Mr. Easley-El harm. Id. at ¶ 16.

         Mr. Easley-El filed a grievance complaining that his bottom bunk pass was not renewed.

 Administrative procedure 00-02-301 sets forth the grievance process and is designed to provide a

 process where offenders committed to ("IDOC") may resolve concerns and complaints relating to

 their conditions of confinement. Dkt 53 at p. 8.; Dkt. 55 at p. 4. A prisoner may appeal a grievance

 by stating why the prior response was unacceptable and thus their reason for the appeal and basis

 for reinvestigation. Id.

         Mr. Easley-El's grievance was denied, and he appealed the denial. 2 Dkt. 49-4 at ¶¶ 9-10

 (Offender Grievance, Log No. 106733). The appeal informed Mr. Zatecky in detail that Dr. Talbot

 had discontinued Mr. Easley-El's bottom bunk pass and the related circumstances. Id. at ¶ 13.

 Mr. Zatecky reviewed and responded to Mr. Easley-El's detailed Grievance Appeal regarding his



 2
   Mr. Easley-El argues that Mr. Zatecky had an obligation to "reinvestigate the complaint." Dkt. 55
 at p. 5. But he does not cite to any evidence to support this argument. The grievance policy is not
 in the record and thus, the is no evidence to support Mr. Easley-El's claim that Mr. Zatecky was
 responsible for overruling a medical professional. Id. at p. 6.
                                                  8
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 9 of 15 PageID #: 581




 bottom bunk pass. Dkt. 11 at p. 39-41. Mr. Zatecky denied the appeal because the appeal itself put

 him on notice that Mr. Easley-El's medical needs were being addressed. Id.

        Thereafter, Mr. Zatecky spoke to Mr. Easley-El regarding his concerns related to a

 bottom bunk and directed that he stay in a bottom bunk in his present housing assignment,

 where Mr. Easley-El remains. Dkt. 49-3 at p. 54-55. Mr. Zatecky is no longer the warden at

 Pendleton. Dkt. 49-6 (Warden of Putnamville Correctional Facility); Dkt. 49-7 (Warden Dennis

 Reagle).

                                               III.
                                           DISCUSSION

    A. Deliberate Indifference Standard

        Mr. Easley-El asserts an Eighth Amendment deliberate indifference claim against the

 defendants. At all times relevant to his claims, he was a convicted offender. Accordingly, his

 medical treatment and conditions of confinement are evaluated under standards established by the

 Eighth Amendment's proscription against the imposition of cruel and unusual punishment. See

 Helling v. McKinney, 509 U.S. 25, 31 (1993) ("It is undisputed that the treatment a prisoner

 receives in prison and the conditions under which he is confined are subject to scrutiny under the

 Eighth Amendment.").

        Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

 conditions of confinement, meaning, they must take reasonable measures to guarantee the safety

 of the inmates and ensure that they receive adequate food, clothing, shelter, and medical care.

 Farmer v. Brennan, 511 U.S. 825, 834 (1994). "To determine if the Eighth Amendment has been

 violated in the prison medical context, [courts] perform a two-step analysis, first examining

 whether a plaintiff suffered from an objectively serious medical condition, and then determining

 whether the individual defendant was deliberately indifferent to that condition." Petties v. Carter,

                                                  9
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 10 of 15 PageID #: 582




  836 F.3d 722, 727–28 (7th Cir. 2016) (en banc). The defendants admit for purposes of this motion

  that Mr. Easley-El's complaints of dizziness could constitute a serious medical condition, as that

  term has been interpreted under the Eighth Amendment, if left untreated or ignored by providers.

  The defendants argue, however, that they did not display deliberate indifference to such condition.

         "[C]onduct is deliberately indifferent when the official has acted in an intentional or

  criminally reckless manner, i.e., the defendant must have known that the plaintiff was at serious

  risk of being harmed [and] decided not to do anything to prevent that harm from occurring even

  though he could have easily done so." Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005)

  (internal quotations omitted).

         "To infer deliberate indifference on the basis of a physician's treatment decision, the

  decision must be so far afield of accepted professional standards as to raise the inference that it

  was not actually based on a medical judgment." Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir.

  2006); see also Plummer v. Wexford Health Sources, Inc., 609 F. App'x 861, 862 (7th Cir. 2015)

  (holding that defendant doctors were not deliberately indifferent because there was "no evidence

  suggesting that the defendants failed to exercise medical judgment or responded inappropriately

  to [the plaintiff's] ailments"). In addition, the Seventh Circuit has explained that "[a] medical

  professional is entitled to deference in treatment decisions unless no minimally competent

  professional would have [recommended the same] under those circumstances." Pyles v. Fahim,

  771 F.3d 403, 409 (7th Cir. 2014) (internal quotation omitted). "Disagreement between a prisoner

  and his doctor, or even between two medical professionals, about the proper course of treatment

  generally is insufficient, by itself, to establish an Eighth Amendment violation." Id.




                                                   10
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 11 of 15 PageID #: 583




         B. Claims against the Defendants

                 1. Dr. Talbot

         Mr. Easley-El alleges that Dr. Talbot violated his Eighth Amendment rights when he

  refused to renew Mr. Easley-El's bottom bunk pass and instead focused on his high blood pressure.

  Dkt. 53 at p. 22 and 24. As a result, Mr. Easley-El allegedly suffered unnecessary mental and

  emotional anguish. Id. Dr. Talbot argues that he is entitled to judgment as a matter of law because

  he used his professional judgment to determine that Mr. Easley-El did not meet the requirements

  for a bottom bunk pass during several encounters in 2019, Mr. Easley-El has not fallen from his

  bunk since 2015, nor has he been assigned to a top bunk.

         In December 2018, Mr. Easley-El requested a bottom bunk pass during a provider visit

  with Dr. Talbot due to experiencing intermittent dizziness. Mr. Easley-El explained that he fell

  trying to get out of a top-bunk in 2015. At the time of the appointment, Mr. Easley-El was

  noncompliant with his hypertension medication, which Dr. Talbot believed could be causing

  Mr. Easley-El's dizziness. Based on Dr. Talbot's assessment, Metoprolol 12.5mg was added to

  Mr. Easley-El's medications to take twice daily, and Dr. Talbot further ordered that Mr. Easley-El

  follow-up with the medical clinic in one (1) month to re-evaluate his blood pressure. Dr. Talbot

  ordered a low-bunk pass for three (3) months.

         During a provider visit on March 7, 2019, Dr. Talbot determined that Mr. Easley-El did

  not meet the criteria for a bottom bunk pass and did not order a bottom bunk pass at that time. The

  formulary for a bottom bunk pass considers many factors, including any recent surgical

  interventions, major joint fusion, any documented actual seizure disorders, gross obesity, gross

  neurological dysfunction, fractures or sprains, temporary illnesses, prosthetic limbs, and being

  over age 60 with a medical need.



                                                  11
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 12 of 15 PageID #: 584




         On August 21, 2019, Dr. Talbot met with Mr. Easley-El again regarding the issue of a

  bottom bunk pass. Dr. Talbot again reviewed the criteria with Mr. Easley-El that is required to

  order a bottom bunk pass, and further advised that Mr. Easley-El did not meet the criteria. None

  of Mr. Easley-El's chronic care conditions required that he have a bottom bunk pass during his

  incarceration. While Mr. Easley-El testified that he believed he could have qualified under the

  formulary as having epilepsy or seizure-type symptoms, he has never been diagnosed with either

  epilepsy or a seizure disorder. Finally, Mr. Easley-El's self-reported dizziness had not been

  observed by any member of the medical staff. Dr. Talbot never observed Mr. Easley-El to be

  uneasy on his feet or witnessed any dizzy spells, and Dr. Talbot did not observe any clinical

  indication that Mr. Easley-El required a bottom bunk pass after March 2018.

         Further, Mr. Easley-El did not suffer any injury as a result of the discontinuation of his

  bottom bunk pass. During Dr. Talbot's time as Mr. Easley-El's treating physician, Mr. Easley-El

  did not have any documented falls.

         There is no evidence that Mr. Easley-El suffered any harm because of Dr. Talbot's

  treatment decisions. There is no evidence that Dr. Talbot persisted in an ineffective course of

  treatment or that there was another treatment that he should have provided. Defendant Talbot

  cannot be found to be deliberately indifferent to Mr. Easley-El's medical care when he based his

  recommendations and decision regarding the bottom bunk pass on Mr. Easley-El's self-reported

  history of having no recent documented falls at the facility and also his history of noncompliance

  with medication, which he believed played a role in Mr. Easley-El's dizziness. There is no evidence

  that Dr. Talbot's decision not to renew the bottom bunk pass was based on anything more than his

  medical judgment. In other words, Mr. Easley-El cannot establish that Defendant Talbot knew of




                                                  12
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 13 of 15 PageID #: 585




  a "substantial risk of harm to [Plaintiff] and … disregard[ed] that risk." Greeno v. Daley, 414 F.3d

  645, 653 (7th Cir. 2005).

         Accordingly, Defendant Talbot is entitled to judgment as a matter of law, and the motion

  for summary judgment is GRANTED in favor of Dr. Talbot.

                 2. Wexford of Indiana, LLC

         Mr. Easley-El argues that Wexford violated Mr. Easley-El's Eighth Amendment rights by

  employing Dr. Talbot to be a physician at Pendleton. This claim must fail because there is no

  evidence that Dr. Talbot violated Mr. Easley-El's constitutional rights.

         The claim against Wexford necessarily proceeds under the theory of municipal liability

  announced in Monell v. Department of Social Services, 436 U.S. 658 (1978), which the Seventh

  Circuit has held applies in § 1983 claims brought against private companies acting under color of

  state law. Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 966 (7th Cir. 2019) (citing

  Chatham v. Davis, 839 F.3d 679, 685 (7th Cir. 2016); Shields v. Ill. Dep’t of Corr., 746 F.3d 782,

  795–96 (7th Cir. 2014)). Prevailing on such a claim requires evidence that a Wexford policy,

  practice, or custom caused a constitutional violation. Whiting v. Wexford Health Sources, Inc., 839

  F.3d 658, 664 (7th Cir. 2016). Thus, "[t]he first step in a Monell claim is proving a constitutional

  violation" and in the absence of a constitutional violation, Wexford is entitled to judgment as a

  matter of law. MBM Holdings LLC v. City of Glendale, No. 20-1286, 2021 WL 423760, at *3 (7th

  Cir. Feb. 8, 2021).

         As explained above, Dr. Talbot's denial of a medical bottom bunk pass did not violate

  Mr. Easley-El's constitutional rights. In addition, Mr. Easley-El has not presented evidence that

  Wexford has an express written policy or a widespread custom that negatively impacted his bunk

  placement or that he was injured as a result of that policy. Accordingly, the motion for summary



                                                  13
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 14 of 15 PageID #: 586




  judgment is GRANTED in favor of Wexford.

                  3. Warden Zatecky

         Mr. Easley-El argues that Mr. Zatecky, the former Warden of Pendleton, is liable to him

  because he failed to investigate his grievance appeal as required by prison policy. Dkt. 53 at p. 17.

  Mr. Easley-El further asserts that Mr. Zatecky is responsible for ensuring that inmates receive

  adequate care and that he turned a blind eye to Mr. Easley-El's vertigo and need for a bottom bunk

  pass. Id. at p. 19. In response, Mr. Zatecky argues that he was not deliberately indifferent to

  Mr. Easley-El's serious medical needs and that Mr. Easley-El expected more of him than the law

  requires. Dkt. 55 at p. 21.

         The evidence reflects that Mr. Zatecky was not personally involved in the alleged

  deprivation of Mr. Easley-El's constitutional rights. He did not discontinue the bottom bunk pass

  and instead arranged for Mr. Easley-El to remain assigned to a bottom bunk while housed in his

  current dorm.

         In addition, Mr. Zatecky cannot be held liable for failing to override Dr. Talbot's decision

  to discontinue Mr. Easley-El's bottom bunk pass for medical reasons. Instead, Mr. Zatecky did

  what was required of him. He received, reviewed, and responded to Mr. Easley-El's detailed

  Grievance Appeal, which informed him of the steps taken by Dr. Talbot concerning the bottom

  bunk pass, including Dr. Talbot's review of the matter with Mr. Easley-El. This review placed Mr.

  Zatecky on notice that Mr. Easley-El's medical needs were being addressed by a doctor. That Mr.

  Easley-El disagreed with Dr. Talbot's determination is immaterial. Mr. Zatecky reasonably relied

  on a medical professional to make appropriate medical decisions for Mr. Easley-El related to his

  need for bottom bunk pass. See Johnson v. Doughty, 433 F.3d 1001, 1010 (7th Cir. 2006)

  (grievance counselor responded reasonably by investigating the situation, making sure medical



                                                   14
Case 1:19-cv-03138-JRS-DML Document 69 Filed 03/19/21 Page 15 of 15 PageID #: 587




  staff was monitoring and addressing the problem, and reasonably deferring to medical

  professional's opinions). Mr. Zatecky is therefore "insulated from liability because he responded

  reasonably to [the prisoner's] complaints." See Johnson, 433 F.3d at 1011 (7th Cir. 2006) (internal

  quotation and citation omitted).

         Accordingly, the motion for summary judgment is GRANTED in favor of Warden

  Zatecky.

                                              IV.
                                          CONCLUSION

         There is no evidence that the defendants have violated Mr. Easley-El's constitutional rights.

  Accordingly, the motion for summary judgment, dkt. [47], is GRANTED.

         Final judgment in accordance with this Order shall now issue.

         IT IS SO ORDERED.

         Date:    3/19/2021


  Distribution:

  LERON EVERETT EASLEY-EL
  935141
  PENDLETON - CF
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  Rachel D. Johnson
  KATZ KORIN CUNNINGHAM, P.C.
  rjohnson@kkclegal.com

  Archer Riddick Randall Rose
  INDIANA ATTORNEY GENERAL
  archer.rose@atg.in.gov



                                                  15
